Van Brunt, P. J.
When this appeal was before the court upon a previous occasion the court fell into the error of supposing that the motion to change the venue had been granted, and upon examination of the papers saw no reason why they should interfere with that supposed result. It is supposed by the respondents that, by the stipulation which they have made, they have avoided the claim of the appellants in respect to the number of their witnesses. The whole of the transactions which are the subject of this action occurred in Dutchess county, ana their good faith depends upon the evidence which the-defendant can offer in respect thereto, and they cannot be deprived of the-right to such evidence by a stipulation upon the part of the plaintiffs that they will not call any witnesses to contradict the evidence of the defendants, if they will confine it to two interested witnesses. It may be true that the-stipulation might avoid the necessity of calling two or three of the defendants’ witnesses, but that is all. It is evident that the plaintiffs have amplified, the number of witnesses beyond the number intended to be called, as is too. usual in cases of this description. We think that, all these transactions, having arisen in Dutchess county, and it being apparent that a large number of witnesses there residing must be called, the order appealed from should be reversed, with $10 costs and disbursements, and the motion granted. All concur.